Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Claims 5-14 and 16-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-14 and 16-17 not been further treated on the merits.
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claims 1, 3, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny et al (US 2019/0184760) in view of Lurois (US 5,896,905), Mayni et al (US 2020/0262245) or Towbridge et al (US 2020/0262244) and optionally further in view of German 762 (DE 102011056762) and/or Japan 905 (JP 2002-254905).

	As to claims 1, 3, 4 and 18, it would have been obvious to one of ordinary skill in the art to provide Cerny et al's tire tread such that the shoulder sipes are inclined at a sipe inclination angle with respect to the radial direction of 10 to 50 degrees [claim 1], 10 to 40 degrees [claim 3], greater than 15 degrees and less than 25 degrees [claims 4, 18] since (1) (A) Lurois teaches inclining incisions (sipes) in a tread of a steer axle (front axle) of heavy vehicle tire at angle of 5 to 25 degrees with respect to the radial direction to improve wear life of the tire [FIGURE 2A], (B) Mayni et al teaches inclining sipes 56 in a tire tread at angle of 5 to 85 degrees with respect to the radial direction to fight 
5)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny et al (US 2019/0184760) in view of Lurois (US 5,896,905), Mayni et al (US 2020/0262245) or Towbridge et al (US 2020/0262244) and optionally further in view of German 762 (DE 102011056762) and/or Japan 905 (JP 2002-254905) as applied above and further in view of France 145 (FR 2,722,145).
	As to claim 15, it would have been obvious to one of ordinary skill in the art to provide the sipes in Cerny et al such that the sipe inclination angle has a different magnitude at different lateral locations of the sipe since France 145 teaches providing incisions (sipes) in a tire tread such that the angle of inclination of the sipe with respect to the radial direction varies along the length of the sipe to obtain a good comprise of the adhesion speed properties of wear, regardless of the degrees of wear of the tire while also making it possible to act on the average orientation of the axes to which the maximum and minimum rigidities of the rubber slats situated are exerted between incisions (sipes) [FIGURES 1-2, machine translation].

6)	The remaining references are of interest.
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 24, 2022